Citation Nr: 0900308	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO. 05-30 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for service-connected rotoscoliosis and spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from September 1973 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified at an RO hearing in July 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

The veteran was scheduled to testify at a Board hearing at 
the RO on October 29, 2008. On the same day, he contacted the 
RO via telephone to advise that he could not make it to his 
hearing as his back spasms were too severe to drive. The 
veteran requested that the hearing be rescheduled. The record 
does not reflect that the hearing has been rescheduled; 
therefore, the Board finds this matter must be remanded to 
schedule the veteran for another Board hearing at the RO.

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the veteran for 
a Board hearing at the RO. The RO should 
clearly notify the veteran of the date, 
time, and place of such hearing and a copy 
of the notification letter should be 
associated with the veteran's claims file.

2. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the RO should review 
the record and readjudicate the claim. If 
any benefits sought remain denied, the 
veteran should be issued an appropriate 
supplemental statement of the case, to 
include review of all evidence associated 
with the claims file since the February 
2008 supplemental statement of the case, 
and should be afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




